Citation Nr: 0508850	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-40 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from July 1979 to 
April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  Specifically, in April 2003 and May 2003 
decisions, the RO denied the issue of entitlement to service 
connection for a gastrointestinal disorder.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In the VA Form 9, Appeal To Board Of Veterans' Appeals 
(Form 9), which was received at the RO in November 2004, the 
veteran requested a personal hearing before a Veterans Law 
Judge in Washington, D.C.  In a February 2005 letter, the 
Board notified the veteran of the scheduling of his requested 
hearing.  

Thereafter, in March 2005, the veteran asked that his hearing 
be rescheduled due to his hospitalization.  Further, the 
veteran expressly stated that he waived his right to an 
in-person hearing and asked, instead, that he be able to 
present testimony at a personal hearing conducted before a 
Veterans Law Judge via videoconferencing.  In addition, the 
veteran asked that the hearing be conducted at the RO in 
Jackson, Mississippi.  Because the Board may not proceed with 
an adjudication of the veteran's appeal without affording him 
an opportunity to present testimony at the requested hearing, 
a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2004).  



Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO in New Orleans, Louisiana, in 
accordance with the veteran's request, to 
schedule the veteran for a personal 
hearing before a Veterans Law Judge via 
videoconferencing.  (The veteran's 
request for such a hearing at the RO in 
Jackson, Mississippi is noted once 
again.)  All correspondence pertaining to 
this matter should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



